Citation Nr: 0325001	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-12 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky in which the RO denied entitlement to the benefits 
sought on appeal.    


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
sinus disorder and bronchitis in July 1983.  The veteran was 
notified of that decision and did not perfect an appeal of 
the decision.

2.  The evidence submitted subsequent to the July 1983 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by agency 
decisionmakers.  


CONCLUSIONS OF LAW

1.  The July 1983 rating decision in which the RO denied 
entitlement to service connection for a sinus disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002).

2.  The July 1983 rating decision in which the RO denied 
entitlement to service connection for bronchitis is final, 
new and material evidence has not been submitted, and the 
claim is not reopened.  38 U.S.C.A. §§  5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a sinus disorder and bronchitis.  He contends that although 
he was not treated for either disorder during service, he 
started receiving treatment in the fall of 1947, shortly 
after he left service and that the disorders were caused by 
his exposure to cold rain and snow during service.  Implicit 
in the veteran's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his previously-denied claims.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. § 3.159 (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000.  Because the veteran's 
request to reopen the previously denied claim was received in 
March 2002, the provisions of the VCAA are applicable to his 
claim.  The VCAA left intact, however, the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  
The statute specifically provides that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and its implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the laws and regulation.

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard established by the VCAA.]

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims, such as this one.  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 2002 by informing him of the 
evidence required to establish service connection for the 
claimed disorders.  The RO also informed him that because 
service connection for a sinus disorder and bronchitis had 
been previously denied, he had to submit new and material 
evidence to reopen that claim.  The RO also provided him the 
definition of new and material evidence.  In addition, the RO 
informed him of the information and evidence that he was 
required to submit, and the evidence that VA would obtain on 
his behalf.  As an alternative, the RO informed him that he 
could obtain the evidence and submit it to the RO.
In addition, in the August 2002 Statement of the case, the RO 
provided the veteran with the pertinent sections of the VCAA 
and with 38 C.F.R. § 3.159.

The Board notes that in the April 2002 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of the 30 day period.  In the April 11, 2002 notice the 
RO also informed the veteran, however, that he had up to one 
year following the notice to submit such evidence.  In 
addition, in a January 16, 2003 letter the RO informed the 
veteran that his case was being transferred to the Board and 
that he had 90 days (or over one year after April 11, 2002) 
to submit additional evidence.  No additional evidence was 
submitted.    

More than one year has expired since the veteran was notified 
of the evidence needed to substantiate his claim in April 
2002.  In the opinion of the Board, he has not been 
prejudiced by the reference in the April 2002 notice to the 
30-day response period.  The veteran in fact submitted a 
statement accompanied by copies of  medical records later in 
April 2002.  He has been accorded additional opportunity to 
submit evidence and argument and has not indicated that he 
has additional evidence to submit. 

The RO provided the veteran a statement of the case in August 
2002, and a supplemental statement of the case in September 
2002.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection 
and the regulatory definition of new and material evidence, 
and provided the rationale for determining that the evidence 
he had then submitted did not constitute new and material 
evidence.  

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.

Duty to assist

The revised statute and regulation left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before VA is required 
to fulfill the duty to assist and to evaluate the substantive 
merits of that claim.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The RO attempted to obtain the veteran's service medical 
records in conjunction with his prior claim, but was informed 
by the National Personnel Records Center (NPRC) that those 
records were evidently lost when a fire occurred at that 
facility in July 1973.  The NPRC also determined that no 
records documenting any medical treatment during service 
could be reconstructed.  Under these circumstances, the Board 
believes that an additional records search at NPRC would be 
fruitless and would only delay resolution of this appeal.  In 
addition, the veteran does not appear to contend that he was 
treated for a sinus problem or respiratory disability during 
service, so even if the service medical records were 
available they would not shed additional light on this case.  

With respect to the veteran's claim to reopen, the RO 
obtained the available private treatment records identified 
by the veteran.  Although the evidence in the claims file 
indicates that the veteran received treatment from a VA 
medical center for a heart disorder, there is no indication 
that those medical records document any complaints or 
clinical findings related to a sinus disorder or bronchitis, 
that the records contain a medical nexus opinion, or that the 
VA treatment records are otherwise related to the claimed 
disorders.  Absent a showing that these records are relevant 
to the issues on appeal, there is no duty to obtain them.  
Cf. Brock v. Brown, 10 Vet. App. 155, 162 (1997) [VA need not 
obtain records from the Social Security Administration unless 
the relevancy of the evidence is shown].

The Board notes that in Authorizations for the Release of 
Medical Information submitted in April 2002, the veteran 
reported having received medical treatment for a number of 
physicians, whose records have not been requested.  According 
to the information provided by the veteran, the majority of 
those physicians treated him for conditions unrelated to a 
respiratory or pulmonary disorder, and he has not indicated 
that any evidence maintained by those physicians is relevant 
to his claim for service connection for sinus problems and 
bronchitis.  The only physicians who treated him for sinus or 
bronchial problems were B.K.A., M.D., N.H.T., M.D., and 
L.E.S., M.D.  The veteran reported that B.K.A., M.D., who 
treated him from 1947 to 1970, has been deceased for many 
years, and that his records could not be located.  The 
veteran submitted the treatment records from N.H.T., M.D., 
and L.E.S., M.D.  No further effort is required, therefore, 
to obtain those records.
See Brock, supra.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim for service connection 
for a sinus disorder and bronchitis.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  

Relevant Law and Regulations

Service connection - in general

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.1103 
(1982).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of new and material 
evidence was revised in August 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2002)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the veteran's claim was 
initiated in March 2002, his claim will be adjudicated by 
applying the law that became effective in August 2001.

According to the revised definition, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers that is neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2002); see also Paralyzed Veterans of America, 
et. al., No. 02-7007,-7008,-7009,-7010, 
slip op. at 35.

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
veteran has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
found that "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Analysis

At the outset of its discussion, the Board wishes to once 
again note that the bulk of the veteran's service medical 
records are missing and are presumed to have been destroyed 
in the July 1973 fire at NPRC.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. 
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Moreover, as indicated elsewhere in this decision, the 
veteran does not in fact contend that he was treated for 
sinus problems or bronchitis during service.  Rather, he 
contends that conditions he experienced in service caused the 
bronchitis and sinus problems.  Thus, even if the veteran's 
complete service medical records were available they would 
add nothing to the record.

Finally, not all of the veteran's service medical records 
were lost.  The original separation physical examination 
report dated May 26, 1947 is in the claims folder.  The 
veteran's lungs were described as "normal", a chest x-ray 
disclosed "no significant abnormality", nose abnormalities 
were "none", and there was no indication of any complaints 
or findings relevant to this appeal. 

The veteran initially claimed entitlement to VA compensation 
benefits in December 1982 for sinus problems and bronchitis.  
In statements submitted in conjunction with that claim he 
reported having sinus and bronchial problems since he was 
discharged from service in 1947.  He denied having received 
any treatment for sinus or bronchial problems during service, 
but stated that he started receiving treatment shortly after 
he was separated from service.  In March 1983 he submitted 
medical treatment records from N.H.T., M.D., showing that he 
was treated intermittently for upper respiratory infections, 
post-nasal drainage, and bronchitis from February 1970 to 
March 1983 (that is, several decades after service).  None of 
those records discussed any etiology for the respiratory 
symptoms, or indicated that the problems were in any way 
related to service.

Based on the evidence shown above, in a July 1983 rating 
decision the RO denied entitlement to service connection for 
a sinus condition and bronchitis, based on the disorders not 
having been incurred in service.  The veteran was notified of 
the July 1983 decision in the same month, and he submitted a 
notice of disagreement to the RO in September 1983.  In the 
notice of disagreement he asserted that sinus and bronchial 
problems developed after his separation from service were due 
to exposure to cold rain and snow during service.  The RO 
issued a statement of the case in November 1983, but the 
veteran failed to submit a substantive appeal within the one 
year period following notice of the July 1983 decision.  See 
38 U.S.C. § 4005(c) (1982), which is substantially similar to 
the current 38 U.S.C. § 7105; 
38 C.F.R. §§ 19.129, 19.192 (1983); see also Roy v. Brown, 5 
Vet. App. 554 (1993) [although a notice of disagreement is 
timely filed, the appeal is not perfected if the veteran does 
not file a timely substantive appeal].  The July 1983 RO 
rating decision is therefore final.  See 38 C.F.R. §§ 3.104, 
20.1103 (2002). 

In March 2002, the veteran requested that his claim be 
reopened.  All of the evidence received since the last final 
disallowance, in this case the July 1983 denial, must be 
considered in determining whether new and material evidence 
has been submitted.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

When the RO denied service connection for a sinus disorder 
and bronchitis in July 1983, the evidence then of record 
showed that the veteran had intermittent upper respiratory 
disorders, variously diagnosed, and bronchitis.  The first 
element of the Hickson analysis, current disability was, 
therefore, satisfied. 

Is well established that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The evidence submitted following the July 1983 RO decision 
includes additional treatment records from N.H.T., M.D., and 
treatment records from L.E.S., M.D.  Those records continue 
to show intermittent treatment for variously diagnosed upper 
respiratory symptoms and bronchitis through December 2000.  
None of the additional treatment records provide any etiology 
for the respiratory disorders, or in any way indicate that 
the problems are related to an incident of service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  The additional treatment records documenting 
ongoing treatment for the claimed disorders are not new 
because they relate only to the same element which was 
previously established, namely the existence of current 
disability.  These treatment records are not probative of the 
second or third Hickson elements (in-service disease or 
injury and a nexus between the currently diagnosed disorders 
and an in-service disease or injury).  The additional 
treatment records are, therefore, cumulative and redundant of 
the evidence of record in July 1983.  

The evidence submitted following the July 1983 decision also 
includes the veteran's April 2002 statement in which he 
reported having had sinus and bronchial problems since he was 
separated from service in 1947.  This evidence is also not 
new, because the evidence of record in July 1983 included his 
assertion of having had sinus and bronchial problems since he 
was separated from service in 1947.  

In summary, the evidence received since the July 1983 
decision is cumulative and redundant of the evidence 
previously considered by agency decisionmakers, and therefore 
is not new and material.  For the reason expressed above, the 
Board has determined that new and material evidence has not 
been submitted and veteran's the claim of entitlement to 
service connection for a sinus disorder and bronchitis is not 
reopened.  The benefits sought on appeal remain denied.

Additional comment

The Board has determined that new and material evidence has 
not been received to reopen the claims of entitlement to 
service connection for a sinus disorder and bronchitis.  In 
this situation VA's duty to assist the veteran in developing 
the evidence in support of his appeal is limited to making 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, and obtaining any 
evidence held by a Federal department or agency, including 
the veteran's service medical records and VA treatment 
records.  VA is not obligated to provide a VA medical 
examination or obtain a medical opinion in the absence of a 
finding that new and material evidence has been submitted.  
See Paralyzed Veterans of America, et. al., No. 02-7007,-
7008,-7009,-7010, slip op. at 13; 38 C.F.R. § 3.159(c) 
(2002).  In this case, as discussed above, appropriate 
evidentiary development has been accomplished to the extent 
required under the circumstances.


ORDER

New and material evidence not having been submitted, the 
request to reopen the previously-denied claims of entitlement 
to service connection for a sinus disorder and bronchitis is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



